Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-5, 12-13, 15, 22-23, 25-27, 29, and 31 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Wan Chieh (Jenny) Lee on 04/29/2021.

The application has been amended as follows: 

The claims have been replaced with the followings:
Claim 1. An immunoassay method for detecting an analyte comprising:
(i)	generating an antibody or a binding fragment thereof in response to a conjugate of a compound of Formula I and an immunogenic carrier,  
Formula I:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


R1 is 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, CH2NH2, or CH2NHC(O)(CH2)2CO2H;
R2 is H;
R3 is H; 
wherein:
m is 1 or 5; and
wherein the conjugate of the compound of Formula I and the immunogenic carrier is formed by attaching the immunogenic carrier to the substituent at the R1 position of Formula I;
(ii) 	contacting a sample with the antibody or binding fragment thereof labeled with a detectable marker, wherein the labeled antibody or binding fragment and the analyte present in the sample form a labeled complex; and
(iii)	detecting the labeled complex so as to detect the analyte in the sample.

Claim 2. A competitive immunoassay method for detecting an analyte comprising:
(i)	generating an antibody or a binding fragment thereof in response to a conjugate of a compound of Formula I and an immunogenic carrier,  
Formula I:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein:
1 is 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, CH2NH2, or CH2NHC(O)(CH2)2CO2H;
R2 is H;
R3 is H; 
wherein:
m is 1 or 5; and
wherein the conjugate of the compound of Formula I and the immunogenic carrier is formed by attaching the immunogenic carrier to the substituent at the R1 position of Formula I;
(ii)	attaching to a solid support (a) the antibody or binding fragment thereof, or (b) the analyte or a competitive binding partner of the analyte; 
(iii) 	passing a sample and a labeled component through the solid support, wherein the labeled component is (a) the analyte or the competitive binding partner of the analyte attached to a detectable marker, when the antibody or binding fragment thereof is attached to the solid support, or (b) the antibody or binding fragment thereof attached to the detectable marker, when the analyte or a competitive binding partner of the analyte is attached to the solid support; and
(iv)	detecting the detectable marker.
Claim 3. The method of claim 2, wherein the analyte or competitive binding partner thereof is labeled with the detectable marker.
Claim 4. The method of claim 2, wherein the antibody is labeled with the detectable marker.
Claim 5.  The method of claim 2, wherein the immunoassay is performed on a lateral flow assay device and the sample is applied to the device.
Claims 6-11.	(Cancelled)
Claim 12. The method of claim 1, wherein the sample is a biologic sample from a patient and the method further comprises determining attainment of minimum pK levels of the analyte in the subject.
Claim 13. The method of claim 1, wherein the method further comprises determining bioequivalence of the analyte in multiple formulations or from multiple sources based on the detection of the analyte.
Claim 14. (Cancelled)
Claim 15. The method of claim 1, wherein the method further comprises including or excluding a patient into a clinical trial based on the detection of the analyte.
Claims 16-21.	 (Cancelled)
Claim 22.  The method of claim 2, wherein the sample is a biologic sample from a subject and the method further comprises determining the attainment of minimum pK levels of the analyte in the subject.
Claim 23. The method of claim 2, wherein the method further comprises determining bioequivalence of the analyte in multiple formulations or from multiple sources based on detecting the presence of the analyte.
Claim 24. (Cancelled)
Claim 25. The method of claim 2, wherein the method further comprises including or excluding a patient in a clinical trial based on detecting the presence of the analyte.
Claim 26. The method of claim 1, wherein the conjugate of a compound of Formula I and the immunogenic carrier has the following structure:

    PNG
    media_image3.png
    291
    628
    media_image3.png
    Greyscale
.

Claim 27. The method of claim 1, wherein the compound of Formula I is selected from the group consisting of:
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.

Claim 28. (Canceled).
Claim 29. The method of claim 2, wherein the conjugate of a compound of Formula I and the immunogenic carrier has the following structure:

    PNG
    media_image3.png
    291
    628
    media_image3.png
    Greyscale
.

Claim 30. (Canceled).
Claim 31. The method of claim 2, wherein the compound of Formula I is selected from the group consisting of:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: ID Labs (IDELISA, published 08/12/2011) is the closest prior art of record. ID Labs teach an olanzapine antibody for detecting anti-psychotic drug. However ID Labs fail to teach or reasonably suggest generating an antibody or a binding fragment thereof in response to the conjugate of compound of Formula I wherein the immunogenic carrier is attached to the substituent of R1. With respect to 112 written description, the specification describes generating antibodies for detection of Formula I wherein R1 is 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(m is 1 or 5), CH2NH2, or CH2NHC(O)(CH2)2CO2H, and wherein R2 and R3 are both H.  In view of the amendments, the 112 written description is hereby withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        


/Tracy Vivlemore/Primary Examiner, Art Unit 1635